Citation Nr: 1603418	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include bipolar disorder, anxiety, depression, and mood disorder (a psychiatric disability).

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for an ear disability.

7.  Whether new and material evidence has been received to reopen a claim of service connection for reproductive disorder and miscarriage, to include pelvic inflammatory disease (a reproductive disorder).  

8.  Entitlement to a rating in excess of 10 percent for lumbar strain and sprain (a low back disability).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

WITNESS AT HEARING ON APPEAL

Appellant
REPRESENTATION

Appellant represented by:  Travis Sayne, attorney

ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1987 to September 1992, with additional service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2014 (TDIU) and June 2013 (all other claims) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  [At the hearing, the Veteran's stated, on the record, that she was proceeding without representation; the file contains October 2015 written correspondence dismissing the Veteran's prior attorney from representation.]   

The issues of service connection for a bilateral hip disability, COPD, and ear disability; seeking a rating in excess of 10 percent for back disability; and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.
FINDINGS OF FACT

1.  A January 2016 (while an appeal in the matter was under consideration by the Board) rating decision, prior to the promulgation of a decision in the matters, the AOJ granted the Veteran service connection for a psychiatric disability; there is no question of fact or law in the matter remaining for the Board to consider.

2.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first post-service year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.

3.  Tinnitus was not manifested in service or in the first post-service year, and the preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to an event, injury, or disease in service.

4.  A December 2005 rating decision denied the Veteran service connection for a reproductive disorder based essentially on findings that pelvic inflammatory disease (PID) was not shown to be a chronic condition and that there was no evidence that a reproductive disorder was related to a chronic undiagnosed illness; she did not perfect an appeal of that decision, and it became final. 
 
5.  Evidence received since the December 2005 rating decision includes an assertion that a reproductive disorder is related to syphilis treated during service; relates to an unestablished fact necessary to substantiate a claim of service connection for reproductive disorder; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  As the interim January 2016 rating decision granted the Veteran's claim of service connection for a psychiatric disability, the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. § 7104 (West 2014).
2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  New and material evidence has been received and the claim of service connection for a reproductive disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Given that the AOJ has granted service connection for a psychiatric disability, rendering the matter moot, there is no reason to discuss the impact of the VCAA in the matter.  With respect to the request to reopen a claim of service connection for reproductive disorder, as this decision grants that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.  

With respect to the remaining service connection matters decided herein (hearing loss and tinnitus), the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April 2013, VA notified the Veteran of the information needed to substantiate and complete her claims, to include notice of the information that she was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.
At the October 2015 Board hearing, the undersigned explained the nature of the issue to the Veteran and the type of evidence she should submit to support the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony reflects knowledge of the elements necessary to substantiate the claim.  There is no allegation of a deficiency in the conduct of the hearing.

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  The AOJ arranged for a May 2013 VA audiology examination.  The Board finds that the report of that examination contains sufficient clinical findings and information regarding the history and features of the disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any other potentially pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Dismissed Claim

Under 38 U.S.C.A. § 7104, the Board's jurisdiction is limited to matters that are subject to decisions by the Secretary.  As the interim January 2016 granted the Veteran's claim of service connection for psychiatric disability, the matter is moot, and no longer subject to a decision by the Secretary.  Accordingly, the Board has no further jurisdiction to review an appeal in the matter, and it must be dismissed.


Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including SNHL and tinnitus, as organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree in a specific period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In correspondence received in July 2012, the Veteran asserted that she has current hearing loss and tinnitus that she feels are related to acoustic trauma experienced during active service.  

The Veteran's STRs are silent regarding hearing loss and tinnitus.  

On January 1986 pre-enlistment audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
20
LEFT
30
10
10
20
15

On February 1987 audiological reference evaluation at entry to service, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
20
LEFT
25
10
5
15
15

The Veteran reported that she had had three surgeries for "PE tubes" and has problems if she gets water in her ears.

On June 1988 audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
20
LEFT
30
15
10
10
20

The examiner indicated that there were no significant threshold shifts from the 1987 reference evaluation.

On February 1992 annual examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
20
LEFT
30
15
10
10
20

The examiner noted that the Veteran had just completed treatment for bilateral otitis media, and on clinical examination her ears were noted to have red, retracted tympanic membranes.

On September 1992 service separation audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10
15
10
LEFT
35
15
10
10
15

The examiner indicated that there were no significant threshold shifts from the 1987 reference evaluation.  In an accompanying Report of Medical History, the Veteran reported a history of ear, nose, or throat trouble, which she specified was having her ears drained three times when she was seven; no additional ear disability was noted.  The examination report notes that her ears were clinically normal. 

On March 1993 Reserves examination, the Veteran's ears were clinically normal.  In an accompanying Report of Medical History, she denied any ear trouble or hearing loss.  

May 2011 and January 2012 private treatment records note no hearing loss or tinnitus. 

On May 2013 VA audiological examination, pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
45
LEFT
20
20
25
50
45

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 84 in the left.  The Veteran reported that she had ear tubes three times as a child, as well as ear infections.  She reported that, during service, she had repeated ear infections and sinus infections.  She reported that her left ear hearing loss started during service.  She reported that she spent 14 months in engineering, where it was loud and she used ear plugs.  She reported that she used crack cocaine for 10 years after service, during which time she had no ear infections, but that ear infections reoccurred after she stopped.  She reported constant tinnitus that began after her crack cocaine addiction.  

The examiner noted that the Veteran had mild hearing loss at 500 Hz during service, but that it had resolved as her hearing is now normal at low and mid frequencies.  The examiner speculated that the low frequency hearing loss seen during service could have been related to ear infections.  The examiner stated that the low frequency hearing loss during service was not related to the Veteran's current high frequency SNHL at 3000 and 4000 Hz, frequencies that were normal during service.  The examiner opined that the Veteran's tinnitus was as likely as not associated with her hearing loss, and therefore also not related to service.

In May 2013, the Veteran's sister provided a letter stating that the Veteran complained of hearing loss and ringing in her ears during service.  

At the October 2015 Board hearing the Veteran testified that she had experienced tinnitus ever since active service.  (The undersigned identified for the Veteran the discrepancy between her current testimony and that provided on May 2013 VA examination; she could not to explain the discrepancy, except to suggest that her memory was unclear due to drug use.)  She also was granted a 60 day abeyance period to obtain a private nexus opinion regarding her hearing loss. 

On October 2015 private audiological evaluation, pure one thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
50
55
LEFT
45
40
50
55
60

Speech audiometry was conducted, but the Maryland CNC test was not used.  38 C.F.R. § 3.385.  The examiner noted the Veteran's report of noise exposure in the military and hearing loss beginning in approximately 1995 and her report of current tinnitus symptoms (onset date not provided).  The examiner reported the Veteran's belief that her hearing loss is related to military noise exposure, but did not provided a medical opinion.    

It is not in dispute that the Veteran now has SNHL and tinnitus, and, for the purpose of this decision, exposure to acoustic trauma during service is conceded.  What remains to be determined is whether there is a nexus between the Veteran's current SNHL/tinnitus and her active service.

As noted above, the Veteran is competent to report symptoms she experiences through her senses, such as ringing in the ears and difficulty hearing.  However, although she has training as a license practical nurse (LPN), she has not indicated that she has the training and expertise necessary to opine as to the etiology of hearing loss (which VA requires be measured by an state-licensed audiologist) or tinnitus, which are complex medical questions.  The October 2015 private examiner reported the Veteran's belief as to etiology for SNHL/tinnitus, but did not offer an independent medical opinion.  Consequently, the Board finds that the October 2015 private examination report is not probative evidence in support of the Veteran's claims.

The May 2013 VA audiology examiner noted the low frequency hearing loss in service, but explained that current findings indicated that it had since resolved.  He further explained that the low frequency hearing loss seen during service (possibly as a result of ear infections) is a different type of hearing loss than the SNHL currently present.  As there were no clinical indications of SNHL during service or within the first service year, the VA examiner opined that it was less likely than not related to service.  As tinnitus was as likely as not related to the current hearing loss, the VA examiner opined that therefore it too was less likely than not related to service.  As the VA examiner reviewed the Veteran's claims file, to include her STRs, and conducted an audiometric examination, the Board finds that it is probative medical evidence against the Veteran's claims.  

The Board has considered whether the Veteran's lay testimony is credible evidence of continuity of tinnitus or hearing loss symptomatology since service.  The Board notes that the record contains contradictory evidence in this respect.  
The Board notes that, during service, the Veteran repeatedly sought treatment for ear aches.  (See, e.g., February 1987 treatment for ear ache and otitis media with possible right ear tympanic membrane puncture; September 1987 treatment for right ear ache, rule out serous otitis, possible scarring; July 1989 treatment right retracted tympanic membrane; February 1990 treatment for bilateral ear pain; August 1991 treatment for left otitis media; January 1992 complaint of ear ache; old tympanic membrane scars noted; February 1992 complaint of ear ache.)  As the Veteran was seeking medical treatment on these occasions for ear pain, the Board finds it reasonable to assume that she would have reported all ear-related symptomatology at that time.  She did not report any symptoms of hearing loss or tinnitus when seeking treatment for ear pain.  The Board finds that this is probative evidence weighing against the Veteran's claims, which is supported by the clinical evidence of record, noting no SNHL or significant threshold shifts during service and no complaints of pertinent symptomatology at separation from service.

At separation from service, the Veteran reported only a history of preservice ear tubes.  She did not report hearing loss or tinnitus.  As the Veteran voluntarily reported some history of ear trouble, the Board finds it reasonable to assume that she would have also reported hearing loss or tinnitus symptoms at that time.  This is consistent with her March 1993 denial of any ear trouble on Reserve examination.  

On May 2011 and January 2012 private medical treatment, the Veteran explicitly denied having hearing loss and tinnitus.  Thus, the Board finds these records to be probative evidence that the Veteran was not experiencing hearing loss or tinnitus symptoms at those times.  

On May 2013 VA audiology examination, the Veteran reported left ear hearing loss during service, which is consistent with the clinical findings noting low frequency hearing loss during service (that has since resolved); to the extent that she may have been reporting symptoms of (high frequency) SNHL, the Board notes that it is contradicted by the clinical record, which indicates no high frequency hearing loss during service, including evaluation of no significant threshold shifts.  She also reported that her tinnitus began postservice after her crack cocaine addiction.  The Board finds this probative evidence that the Veteran was not experiencing tinnitus symptoms during service or within the first postservice year.

At the October 2015 Board hearing, the Veteran testified that her tinnitus began during service and had continued since.  The Board finds that her hearing testimony is contradicted by the clinical evidence of record, noting no tinnitus as late as 2012, and her prior statements, in which she stated that her tinnitus began following her postservice crack cocaine addiction.  (The Board also notes that the Veteran appeared to indicate that her memory was faulty due to drug use.)  Therefore, the Board finds the Veteran's October 2015 testimony of tinnitus since service self-serving, inconsistent with the overall record, and not credible.  See Pond v. West, 12 Vet. App. 341 (1999).  

The Board has also considered the statement provided by the Veteran's sister, alleging complaints of hearing loss and tinnitus during service.  As noted above, any lay complaints of (high frequency) SNHL (the Veteran's current hearing loss disability) during service are contradicted by the clinical record.  The assertion of complaints of tinnitus during service (and persisting since) is contradicted by the clinical record (noting no tinnitus in 2011 and 2012) and the Veteran's statements on May 2013 VA examination that her tinnitus began after her crack cocaine addiction.  Consequently, the Board finds that the statement from the Veteran's sister is likewise not credible evidence in support of the Veteran's claim.

In sum, the probative medical evidence of record indicates that the Veteran may have had some low frequency hearing loss during active service, but that it resolved and is unrelated to her current (high frequency) SNHL.  She did not report symptoms of tinnitus or hearing loss during service when it would have been reasonable for her to have done so (because she was seeking medical treatment for an ear condition).  She denied any pertinent symptoms as late as 2012, and the lay statements of record suggesting earlier onset are contradicted by the record and not credible.  The only medical opinion evidence of record is negative.  Consequently, the preponderance of the evidence is against the claims of service connection for hearing loss and tinnitus and the appeals in those matters must be denied.

New and Material Evidence

A December 2005 rating decision denied the Veteran service connection for a reproductive disorder based essentially on findings that there was no evidence that PID was a chronic condition and that there was no evidence that a reproductive disorder was related to a chronic undiagnosed illness.  She did not appeal this decision, or submit new and material evidence within a year following, and it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the December 2005 rating decision included the Veteran's STRs (which document a miscarriage in service, as well as treatment for pelvic inflammatory disease and syphilis), available postservice treatment records (which showed, inter alia, a postservice miscarriage).

Evidence received since the December 2005 rating decision includes clinical evidence of a third miscarriage and infertility treatment, as well as the Veteran's assertion, at the October 2015 Board hearing, that her reproductive disorder was related to (documented) treatment for syphilis during active service.  

This evidence is new, in that it was not part of the record at the time of the prior final denial, and material, in that it supports the Veteran's contention that she has a reproductive disorder related to her active service.  Thus, the additional evidence raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is new and material, and that the claim of service connection for reproductive disorder may be reopened.  (Consideration of this claim on the merits is addressed in the Remand below.)


ORDER

The appeal seeking service connection for a psychiatric disability is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

The appeal to reopen a claim of service connection for a reproductive disorder is granted.


REMAND

As a preliminary note, the Veteran appears to be receiving on-going private and VA treatment for the disabilities remaining on appeal.  Records of ongoing treatment are clearly pertinent (and may be critical) evidence in claims for service connection and increase (and VA records are constructively of record).  Updated treatment records must be obtained on remand.

Reproductive Disorder

At the October 2015 Board hearing, the Veteran testified as to her belief that syphilis she contracted during service, which is documented in her STRs, is related to the miscarriages she suffered during and after active service and to her current infertility.  The Board notes that the Veteran experienced a number of gynecological conditions during service.  The Board notes that the only VA examination of record considered whether the Veteran had a diagnosis of chronic PID and whether she had a reproductive disorder as a result of chronic undiagnosed (Gulf War) illness; consideration of a nexus to syphilis infection during service was not considered.  Consequently, remand is required to determine whether the Veteran has a reproductive disorder and, if so, its likely etiology.

COPD

The rating decision on appeal denied service connection for COPD on the grounds that there has been no postservice treatment for COPD; no VA nexus examination/opinion was provided.  However, VA treatment records from as early as 2005 note treatment for privately diagnosed COPD.  Consequently, remand for a VA medical opinion to address the etiology of the Veteran's COPD is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the Veteran has contended that her COPD is due to exposure to asbestos while she was stationed aboard the U.S.S. Yellowstone.  VA has not yet made a formal finding regarding the nature and extent of any such exposure.  On remand, a formal finding should be made regarding the Veteran's alleged exposure to asbestos (in accordance with applicable VA guidelines).

Additionally, on July 2012 Gulf War examination, the examiner indicated that a respiratory diseases worksheet had been completed.  This worksheet should be located and associated with the record.  

Ear Disability

The May 2013 VA examiner provided a negative nexus opinion based, essentially, on a finding that the complaints of ear pain/infection in service were related to a eustachian tube disability, which was treated prior to service by the "ear tubes" noted at entry to service.  While the notation at entry to service is sufficient to rebut the presumption of soundness as to the existence of "ear tubes" prior to service, it does not state what the "ear tubes" were intended to treat, nor was the Veteran diagnosed during service with eustachian tube disability as related to her "ear tubes."  As such, the May 2013 VA opinion is not sufficient to rebut the presumption of soundness as to the Veteran's overall ear disability (and is silent as to any possible aggravation).  Remand is required for a VA examination that considers the nature and etiology of any ear disability in the context of the presumption of soundness and the record at entry to service.

Hip Disability

The June 2013 VA examiner provided a negative nexus opinion based on a lack of hip disability shown during active service.  However, the examiner did not respond to the Veteran's assertion that her physical activity during service led to the degenerative disease diagnosed after separation, or to statements provided by her siblings, asserting that she complained of hip pain during active service.  Remand is required for an examination with opinion that addresses the lay testimony of record.

Rating for Back Disability

In January 2016, the Veteran was granted service connection for fibromyalgia, to include widespread musculoskeletal pain affecting the axial skeleton and extremities.  It is not clear from the record whether the symptoms of increased back pain are related to the Veteran's service-connected back disability or her now (separately) service-connected fibromyalgia.  Consequently, remand is required for an examination to determine the severity of the Veteran's back disability (and avoid pyramiding).

TDIU

Regarding the matter of a TDIU rating, in March 2015, VA received a notice of disagreement (NOD) with a December 2014 rating decision that denied such benefit.  A submission of a timely NOD triggers the appeal process, and requires issuance of a statement of the case (SOC).  The AOJ has not yet issued a SOC in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The matter of entitlement to a TDIU rating is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.  Id. at 240-41.

Accordingly, the case is REMANDED for the following:

1.  The AOJ must issue a SOC addressing the matter of entitlement to a TDIU rating.  The Veteran should be advised that she must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

2.  The AOJ should obtain copies of all outstanding records of VA treatment the Veteran has received for a reproductive disorder, hip disability, COPD, ear disability, and back disability (that are not already associated with the claims file.)  The respiratory disease worksheet prepared in conjunction with the July 2012 Gulf War examination must be located and associated with the record.  The AOJ should also ask her to provide releases for VA to obtain records of her private treatment for such conditions.  The AOJ should secure complete records from the providers identified.  If the records are unavailable, the Veteran should be so notified.  If she authorizes release of records, but the provider in question does not respond to AOJ's request, she should be advised that ultimately it is her responsibility to ensure that private records are received.

3.  The AOJ should ensure that all development necessary under VA's guidelines for processing claims based on exposure to asbestos is completed, to include (but not limited to) ascertaining the circumstances and extent of the Veteran's exposure to asbestos while serving on the U.S.S. Yellowstone, if any, and whether she had any exposure to asbestos prior to, or subsequent to service (as well as the extent of any such exposure to asbestos).  The AOJ should thereafter make formal findings for the record regarding whether or not the Veteran was exposed to asbestos in service, and if so the extent of such exposure, and the extent of any postservice exposure to asbestos.

4.  After the above development is completed, the AOJ should arrange for a gynecological examination of the Veteran to determine the nature and likely etiology of any reproductive disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated must be done.  Based on a review of the record and examination of the Veteran, the examiner should: 

(a)  Indicate whether or not the Veteran has a reproductive system disorder (to specifically include a disorder resulting in miscarriage and infertility), and if so identify any (and each) such disorder by diagnosis.
(b)  Identify the likely etiology of any (and each) reproductive system disorder found.  Specifically, is it at least as likely as not (a 50% or higher probability) that such disorder was incurred or aggravated in service, to include as due to treatment in service for gonorrhea, trichomoniasis vaginalis, PID, tubo-ovarian infection, and syphilis. 

The examiner must explain the rationale for all opinions, with citation to the clinical/factual data as appropriate.

5.  The AOJ should arrange for a respiratory examination of the Veteran to determine the likely etiology of her COPD.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD is related to her service, to include as due to exposure to asbestos (if such is shown).  The examiner should also comment on the findings of the July 2012 VA examiner that the Veteran has restrictive airway disease and, if such is shown, opine as to its etiology.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

6.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of her earaches.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her claims file, the examiner should provide an opinion that responds to the following: 

(a)  Please identify (by diagnosis) each ear disability entity found.  Please discuss the documented treatment for ear aches/infections during and after active service.

(b)  What is its most likely etiology for each ear disability diagnosed?  Specifically, is there (i) clear and unmistakable (obvious, manifest, and undebatable) evidence that a currently diagnosed ear disability preexisted the Veteran's service and (ii) if so, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that any preexisting ear disability WAS NOT aggravated (i.e., permanently worsened) during service (or, it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to natural progress)?  Please specifically discuss the notation on the Veteran's entrance exam of "PE tubes" prior to service.  

(c)  If there is no clear and unmistakable evidence that a currently diagnosed ear disability preexisted service, is it at least as likely as not (a 50% or greater probability) that such disability is directly related to (was incurred in/had its onset during her active duty service)? 

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.

7.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to determine the severity of her back disability and the nature and likely etiology of her bilateral hip disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies and tests for any related neurological manifestations) must be completed.    

Regarding the service-connected back disability, the examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (and the notes following) and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to the disability.  The examiner should specifically note the presence or absence of related neurological manifestations and distinguish to the extent possible, symptoms associated with the Veteran's service-connected fibromyalgia from those associated with her service-connected back disability.

Regarding the bilateral hip disabilities (for which service connection is sought), based on review of the record and examination of the Veteran the examiner should:

(a)  Identify (by diagnosis) each hip disability found. 

(b)  Identify the likely etiology for each hip disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active service and her reports of physical activity therein?  The opinions offered must reflect consideration of the lay testimony/statements of record to the effect that the Veteran reported hip pain during service.  If a diagnosed disability is determined to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

8.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


